Exhibit 10.10

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as the same may from time to time
be amended, restated or otherwise modified, this “Agreement”) is made as of the
30th day of July, 2007, by MEDIABISTRO.COM INC., a Delaware corporation
(“Pledgor”), in favor of KEYBANK NATIONAL ASSOCIATION, as the administrative
agent under the Credit Agreement, as hereinafter defined (“Agent”), for the
benefit of the Lenders, as hereinafter defined.

1.        Recitals.

JUPITERMEDIA CORPORATION, a Delaware corporation (together with its successors
and assigns, “Borrower”), entered into that certain Credit and Security
Agreement, dated as of July 12, 2007, with the lenders from time to time listed
on Schedule 1 thereto (together with their respective successors and assigns and
any other additional lenders that become party to the Credit Agreement,
collectively, the “Lenders” and, individually, each a “Lender”), Agent, and
Citizens Bank, N.A., as the syndication agent (as the same may from time to time
be amended, restated or otherwise modified, the “Credit Agreement”). Pledgor
desires that the Lenders grant to Borrower the financial accommodations as
described in the Credit Agreement.

Pledgor, a subsidiary of Borrower whose financing is provided by the Loans and
Letters of Credit, as each term is defined in the Credit Agreement, deems it to
be in the direct pecuniary and business interests of Pledgor that Borrower
obtain from the Lenders the Commitment, as defined in the Credit Agreement, and
the Loans and Letters of Credit, as each term is defined in the Credit
Agreement, provided for in the Credit Agreement.

Pledgor understands that the Lenders are willing to grant such financial
accommodations to Borrower only upon certain terms and conditions, one of which
is that Pledgor grant to Agent, for the benefit of the Lenders, a security
interest in the Collateral, as hereinafter defined, and this Agreement is being
executed and delivered in consideration of the Lenders entering into the Credit
Agreement and each financial accommodation granted to Borrower by the Lenders
and for other valuable consideration.

2.        Definitions.   Except as specifically defined herein, (a) capitalized
terms used herein that are defined in the Credit Agreement shall have their
respective meanings ascribed to them in the Credit Agreement, and (b) unless
otherwise defined in the Credit Agreement, terms that are defined in the U.C.C.
are used herein as so defined. As used in this Agreement, the following terms
shall have the following meanings:

“Assignment” means an Assignment in the form of Exhibit A attached hereto.

“Collateral” means, collectively, all of Pledgor’s existing and future right,
title and interest in, to and under (a) industrial designs, patents, patent
registrations, patent applications, trademarks, trademark registrations,
trademark applications, service marks, trade names, and copyright registrations
and other intellectual property or registrations, whether federal, state or
foreign, including, but not limited to, those that are registered or pending as
listed on Schedule 1



--------------------------------------------------------------------------------

hereto (as such Schedule 1 may from time to time be amended, supplemented or
otherwise modified); (b) common law trademark rights, copyrights, improvements,
confidential information and inventions; (c) renewals, continuations,
extensions, reissues and divisions of any of the foregoing; (d) rights to sue
for past, present and future infringements or any other commercial tort claims
relating to any of the foregoing; (e) all licenses and all income, revenue and
royalties with respect to any licenses, whether registered or unregistered and
all other payments earned under contract rights relating to any of the
foregoing; (f) all general intangibles and all intangible intellectual or
similar property of Pledgor connected with and symbolized by any of the
foregoing; (g) goodwill associated with any of the foregoing; (h) all payments
under insurance, including the returned premium upon any cancellation of
insurance (whether or not Agent or any Lender is the loss payee thereof) or any
indemnity, warranty or guaranty payable by reason of loss or damage to or
otherwise with respect to any of the foregoing; and (i) Proceeds of any of the
foregoing.

“Event of Default” means an event or condition that constitutes an Event of
Default, as defined in Section 8 hereof.

“ITU Application” shall mean a trademark application filed with the USPTO
pursuant to 15 U.S.C. § 1051(b).

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by Borrower to Agent, the Fronting Lender, the
Swing Line Lender or any Lender pursuant to the Credit Agreement, and includes
the principal of and interest on all Loans and all obligations pursuant to
Letters of Credit; (b) each renewal, extension, consolidation or refinancing of
any of the foregoing, in whole or in part; (c) all interest from time to time
accruing on any of the foregoing, and all fees and other amounts payable to
Agent or any Lender pursuant to the Credit Agreement or any other Loan Document;
(d) all obligations and liabilities of the Companies owing to Lenders under
Hedge Agreements; (e) the Bank Product Obligations owing to Lenders under Bank
Product Agreements; (f) every other liability, now or hereafter owing to Agent
or any Lender by any Company or Pledgor pursuant to the Credit Agreement or any
other Loan Document; and (g) all Related Expenses.

“Trademark Act” shall mean the U.S Trademark Act of 1946, as amended.

“USCO” means the United States Copyright Office in Washington, D.C.

“USPTO” means the United States Patent and Trademark Office in Washington D.C.

3.        Grant of Assignment and Security Interest.   In consideration of and
as security for the full and complete payment of all of the Obligations, Pledgor
hereby agrees that Agent shall at all times have, and hereby grants to Agent,
for the benefit of the Lenders, a security interest in all of the Collateral,
including (without limitation) all of Pledgor’s future Collateral, irrespective
of any lack of knowledge by Agent or the Lenders of the creation or acquisition
thereof. Pledgor, Agent and the Lenders hereby acknowledge and agree that, with
respect to any ITU Application included within the Collateral, to the extent
such an ITU Application would, under the Trademark Act, be deemed to be
transferred in violation of 15 U.S.C. § 1060(a) as a result of the

 

- 2 -



--------------------------------------------------------------------------------

security interest granted herein, or otherwise invalidated or made unenforceable
as a result of the execution or performance of this Agreement, no security
interest shall be deemed to have been granted in such ITU Application
(notwithstanding the provisions of this Agreement or any other Loan Document)
until such time as the circumstances that would give rise to such violation,
invalidation or unenforceability no longer exist.

4.        Representations and Warranties.   Pledgor hereby represents and
warrants to Agent and each Lender as follows:

4.1.     Pledgor owns all of the Collateral and, whether the same are registered
or unregistered, no such Collateral has been adjudged invalid or unenforceable.

4.2.     The Collateral is valid and enforceable.

4.3.     Except as disclosed on Schedule 4 hereto of the Credit Agreement,
Pledgor has no knowledge of any material claim that the use of any of the
Collateral does or may violate the rights of any Person.

4.4.     Except for liens expressly permitted pursuant to Section 5.9 of the
Credit Agreement, Pledgor is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to the Collateral, free and clear
of any liens, charges and encumbrances, including, without limitation, pledges,
assignments, licenses, registered user agreements and covenants by Pledgor not
to sue third Persons.

4.5.     Pledgor has full power, authority and legal right to pledge the
Collateral and enter into this Agreement and perform its terms.

4.6.     Pledgor has used, and shall continue to use, for the duration of this
Agreement, proper statutory notice in connection with its use of the Collateral,
except where the failure to do so will not have a Material Adverse Effect.

5.        Further Assignment Prohibited.   Pledgor shall not enter into any
agreement that is inconsistent with Pledgor’s obligations under this Agreement
and shall not otherwise sell or assign its interest in, or grant any license or
sublicense with respect to, any of the Collateral, without Agent’s prior written
consent except in the ordinary course of business. Absent such prior written
consent, any attempted sale or license is null and void.

6.        Right to Inspect.   Upon reasonable notice to Pledgor from Agent,
Pledgor hereby grants to Agent, for the benefit of the Lenders, and its
employees and agents the right, during regular business hours, to visit any
location of Pledgor or, if applicable, any other location, and to inspect the
products and quality control records relating thereto at Pledgor’s expense.

7.        Standard Patent and Trademark Use.   Pledgor shall not knowingly use
any material Collateral in any manner that would materially jeopardize the
validity or legal status thereof. Pledgor shall comply with all patent marking
requirements as specified in 35 U.S.C. §287. Pledgor shall use commercially
reasonable efforts to conform its usage of any trademarks

 

- 3 -



--------------------------------------------------------------------------------

to standard trademark usage, including, but not limited to, using the trademark
symbols ®, ™, and SM where appropriate.

8.        Event of Default.

8.1.     The occurrence of an Event of Default, as defined in the Credit
Agreement, shall constitute an Event of Default.

8.2.     Pledgor expressly acknowledges that Agent, on behalf of the Lenders,
shall record this Agreement with the USCO and the USPTO, as appropriate.
Contemporaneously herewith, Pledgor shall execute and deliver to Agent the
Assignment, which Assignment shall have no force and effect and shall be held by
Agent in escrow until the occurrence of an Event of Default; provided, that,
anything herein to the contrary notwithstanding, the security interest granted
herein shall be effective as of the date of this Agreement. After the occurrence
of an Event of Default, the Assignment shall immediately take effect upon
certification of such fact by an authorized officer of Agent in the form
reflected on the face of the Assignment and Agent may, in its sole discretion,
record the Assignment with the USCO and the USPTO, as appropriate, or in any
appropriate office in any foreign jurisdiction in which such patent, trademark,
copyright or other intellectual property interest is registered, or under whose
laws such property interest has been granted.

8.3.     If an Event of Default shall occur, and be continuing, Pledgor
irrevocably authorizes and empowers Agent, on behalf of the Lenders, to
terminate Pledgor’s use of the Collateral and to exercise such rights and
remedies as allowed by law. Without limiting the generality of the foregoing,
after any delivery or taking of possession of the Collateral, or any portion
thereof, pursuant to this Agreement, then, with or without resort to Pledgor or
any other Person or property, all of which Pledgor hereby waives, and upon such
terms and in such manner as Agent may deem advisable, Agent, on behalf of the
Lenders, may in its sole discretion, sell, assign, transfer and deliver any of
the Collateral, together with the associated goodwill, or any interest that
Pledgor may have therein, at any time, or from time to time. No prior notice
need be given to Pledgor or to any other Person in the case of any sale of
Collateral that Agent determines to be declining speedily in value or that is
customarily sold in any recognized market, but in any other case Agent shall
give Pledgor no fewer than ten days prior notice of either the time and place of
any public sale of the Collateral or of the time after which any private sale or
other intended disposition thereof is to be made. Pledgor waives advertisement
of any such sale and (except to the extent specifically required by the
preceding sentence) waives notice of any kind in respect of any such sale. At
any such public sale, Agent or any Lender may purchase the Collateral, or any
part thereof, free from any right of redemption, all of which rights Pledgor
hereby waives and releases. After deducting all Related Expenses, and after
paying all claims, if any, secured by liens having precedence over this
Agreement, Agent may apply the net proceeds of each such sale to or toward the
payment of the Obligations, whether or not then due, in such order and by such
division as Agent in its sole discretion may deem advisable. Any excess, to the
extent permitted by law, shall be paid to Pledgor, and the obligors on the
Obligations shall remain liable for any deficiency. In addition, Agent shall at
all times have the right to obtain new appraisals of Pledgor or the Collateral,
the cost of which shall be paid by Pledgor.

 

- 4 -



--------------------------------------------------------------------------------

9.        Maintaining Collateral; Attorneys’ Fees, Costs and Expenses.   Pledgor
shall have the obligation and duty to perform all acts necessary to maintain or
preserve the Collateral, provided that Pledgor shall not be obligated to
maintain any Collateral in the event Pledgor determines, in the reasonable
business judgment of Pledgor, that the maintenance of such Collateral is no
longer necessary in Pledgor’s business. Any and all fees, costs and expenses, of
whatever kind or nature, including, without limitation, the attorneys’ fees and
legal expenses incurred by Agent and the Lenders in connection with the
amendment and enforcement of this Agreement, all renewals, required affidavits
and all other documents relating hereto and the consummation of this
transaction, the filing or recording of any documents (including all taxes in
connection therewith) in public offices, the payment or discharge of any taxes,
counsel fees, maintenance fees, encumbrances or otherwise protecting,
maintaining or preserving the Collateral, or in defending or prosecuting any
actions or proceedings arising out of or related to the Collateral, shall be
borne and paid by Pledgor, upon demand by Agent and, until so paid, shall be
added to the principal amount of the Obligations.

10.        Pledgor’s Obligation to Prosecute.   Except as otherwise agreed to by
Agent in writing, Pledgor shall have the duty to prosecute diligently any
patent, trademark, service mark or copyright application pending as of the date
of this Agreement or thereafter until the Obligations shall have been paid in
full, to file and prosecute opposition and cancellation proceedings and to do
any and all acts that are necessary or desirable to preserve and maintain all
rights in the Collateral, including, but not limited to, payment of any
maintenance fees, except to the extent that failure to do so would not have a
Material Adverse Effect. Any expenses incurred in connection with the Collateral
shall be borne by Pledgor. Pledgor shall not abandon any Collateral without the
prior written consent of Agent, unless such abandonment will not have a material
adverse effect on Pledgor or such abandonment is in connection with the
abandonment of a product or product line or service or service line.

11.        Agent’s Right to Enforce.   Pledgor shall have the right to bring any
opposition proceeding, cancellation proceeding or lawsuit in its own name to
enforce or protect the Collateral.

12.        Power of Attorney.   Pledgor hereby authorizes and empowers Agent, on
behalf of the Lenders, to make, constitute and appoint any officer or agent of
Agent as Agent may select, in its exclusive discretion, as Pledgor’s true and
lawful attorney-in-fact, with the power to endorse, after the occurrence of an
Event of Default, Pledgor’s name on all applications, documents, papers and
instruments necessary for Agent, on behalf of the Lenders, to use the
Collateral, or to grant or issue any exclusive or nonexclusive license under the
Collateral to any third party, or necessary for Agent, on behalf of the Lenders,
to assign, pledge, convey or otherwise transfer title in or dispose of the
Collateral, together with associated goodwill to a third party or parties.
Pledgor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof. This power of attorney shall be irrevocable for the life
of this Agreement.

13.        Agent’s Right to Perform Obligations.   If Pledgor fails to comply
with any of its obligations under this Agreement, Agent, on behalf of the
Lenders, may, but is not obligated to, upon giving reasonable notice to Pledgor,
do so in Pledgor’s name or in the name of Agent, on behalf of the Lenders, but
at Pledgor’s expense, and Pledgor hereby agrees to reimburse Agent,

 

- 5 -



--------------------------------------------------------------------------------

upon request, in full for all expenses, including attorneys’ fees, incurred by
Agent and the Lenders in protecting, defending and maintaining the Collateral.

14.        Additional Documents.   Pledgor shall, upon written request of Agent,
enter into such additional documents or instruments as may be required by Agent
in order to effectuate, evidence or perfect the interest of Agent and the
Lenders in the Collateral, as evidenced by this Agreement.

15.        New Collateral.   If, before the Obligations shall have been
irrevocably paid in full and the Commitment terminated, Pledgor shall obtain
rights to any new Collateral, the provisions of this Agreement hereby shall
automatically apply thereto as if the same were identified on Schedule 1 as of
the date hereof and Pledgor shall give Agent prompt written notice thereof.

16.        Modifications for New Collateral.   Pledgor hereby authorizes Agent
to modify this Agreement by amending Schedule 1 to include any future Collateral
as contemplated by Sections 1 and 15 hereof and, at Agent’s request, Pledgor
shall execute any documents or instruments required by Agent in order to modify
this Agreement as provided by this Section 16, provided that any such
modification to Schedule 1 shall be effective without the signature of Pledgor.

17.        Termination.   At such time as the Obligations shall have been
irrevocably paid in full, the Commitment, as defined in the Credit Agreement,
terminated, and the Credit Agreement terminated and not replaced by any other
credit facility with Agent and the Lenders, Pledgor shall have the right to
terminate this Agreement. Upon written request of Pledgor, Agent shall execute
and deliver to Pledgor all deeds, assignments, and other instruments as may be
necessary or proper to release Agent’s security interest in the Collateral and
to re-vest in Pledgor full title to the Collateral, subject to any disposition
thereof that may have been made by Agent, for the benefit of the Lenders,
pursuant hereto.

18.        Maximum Liability of Pledgor.   Anything in this Agreement to the
contrary notwithstanding, in no event shall the amount of the Obligations
secured by this Agreement exceed the maximum amount that (after giving effect to
the incurring of the obligations hereunder and to any rights to contribution of
Pledgor from other affiliates of Borrower) would not render the rights to
payment of Agent and the Lenders hereunder void, voidable or avoidable under any
applicable fraudulent transfer law.

19.        No Waiver.   No course of dealing between Pledgor and Agent or any
Lender, nor any failure to exercise, nor any delay in exercising, on the part of
Agent or any such Lender, any right, power or privilege hereunder or under any
of the Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or thereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

20.        Remedies Cumulative.   All of the rights and remedies of Agent and
the Lenders with respect to the Collateral, whether established hereby or by the
Loan Documents, or by any other agreements or by law shall be cumulative and may
be executed singularly or concurrently.

 

- 6 -



--------------------------------------------------------------------------------

21.        Severability.   The provisions of this Agreement are severable, and,
if any clause or provision shall be held invalid and unenforceable in whole or
in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.

22.        Modifications.   This Agreement may be amended or modified only by a
writing signed by Pledgor and Agent. In the event that any provision of this
Agreement is deemed to be inconsistent with any provision of any other document,
other than the Credit Agreement, the provisions of this Agreement shall control.

23.        Assignment and Successors.   This Agreement shall not be assigned by
Pledgor without the prior written consent of Agent. This Agreement shall bind
the successors and permitted assigns of Pledgor and shall benefit the respective
successors and assigns of Agent and the Lenders. Any attempted assignment or
transfer without the prior written consent of Agent shall be null and void.

24.        Notice.   All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to Pledgor, mailed or
delivered to it, addressed to it at the address specified on the signature page
of this Agreement, if to Agent or any Lender, mailed or delivered to it,
addressed to the address of Agent or such Lender specified on the signature
pages of the Credit Agreement or, as to each party, at such other address as
shall be designated by such party in a written notice to each of the other
parties. All notices, statements, requests, demands and other communications
provided for hereunder shall be deemed to be given or made when delivered or two
Business Days after being deposited in the mails with postage prepaid by
registered or certified mail, addressed as aforesaid, or sent by facsimile with
telephonic confirmation of receipt, except that all notices hereunder shall not
be effective until received.

25.        Governing Law; Submission to Jurisdiction.   The provisions of this
Agreement and the respective rights and duties of Pledgor, Agent and the Lenders
hereunder shall be governed by and construed in accordance with Ohio law,
without regard to principles of conflict of laws. Pledgor hereby irrevocably
submits to the non-exclusive jurisdiction of any Ohio state or federal court
sitting in Cleveland, Ohio, over any action or proceeding arising out of or
relating to this Agreement, any Loan Document or any Related Writing, and
Pledgor hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal court.
Pledgor hereby irrevocably waives, to the fullest extent permitted by law, any
objection it may now or hereafter have to the laying of venue in any such action
or proceeding in any such court as well as any right it may now or hereafter
have to remove such action or proceeding, once commenced, to another court on
the grounds of FORUM NON CONVENIENS or otherwise. Pledgor agrees that a final,
nonappealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

[Remainder of page intentionally left blank.]

 

- 7 -



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. PLEDGOR, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, THE LENDERS, BORROWER AND PLEDGOR, OR
ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION THEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Intellectual
Property Security Agreement as of the date first written above.

 

Address:

 

23 Old Kings Highway South

   

MEDIABISTRO.COM INC.

 

Darien, Connecticut 06820

     

Attention:   President or

   

By:

 

/s/   CHRISTOPHER S. CARDELL

 

                  General Counsel

   

Name:

 

Christopher S. Cardell

     

Title:

 

Secretary and Treasurer

 

 

 

 

Signature Page to

Intellectual Property Security Agreement